DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 7/22/2021.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments have been considered but are moot in view of new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 


Claim(s) 1, 2, 5, 6, 9, 10, 11, 12, 15, 16, 19, 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bansal et al. (US 2018/0359145, “Bansal”) in view of Varshney et al. (US 2020/0167248, “Varshney”) and Chang (US 2014/0223435.)

For claim 1, Bansal discloses a method, the method comprising:
in a production site that includes a plurality of groups of virtual machines (fig. 1, primary host site hosting VM groups):
discovering network relationships between virtual machines in different groups of virtual machines (fig. 1, 4, [0027], [0041], each of virtual machines (VMs) at a primary host site has a relationship, described in a data structure 400, showing its communication policies with other VMs or groups or VMs);
classifying the discovered relationships to form security vectors, wherein each virtual machine in the group of virtual machines is associated with one or more security vectors (fig. 4, [0041], vectors are combination of fields and values, fig. 4 shows for each VM, a source tag, a destination tag, a service, and an action); and
storing the security vectors as a disaster recovery plan in a configuration database, wherein the security vectors are configured for configuring a security configuration for the groups of virtual machines when the groups of virtual machines are using the stored vectors for disaster recovery of VMs at the primary host site to the secondary host site);
recovering the groups of virtual machines to the target site ([0032], deploying of the backup virtual machine at the second host site is triggered by a disaster recovery of the primary host site and policies (including claimed vectors) are applied to the backup virtual machine); and
applying the security vectors to the groups of virtual machines that are being recovered, wherein the security vectors for each virtual machine identify network relationships for that virtual machine at the target site (fig. 4, [0031], [0032], a virtual machine is assigned to a VM group that is associated with policies indicating a source, destination, service, and action (as vector fields) to other VMs or VM groups), ([0032], deploying of the backup virtual machine at the second host site is triggered by a disaster recovery of the primary host site and policies (including claimed vectors) are applied to the backup virtual machine). 
Bansal does not disclose discovering network relationships between virtual machines in each group of virtual machines based on communications that initiate inside the group of virtual machines at the source site, wherein network relationships includes monitoring the communications in network traffic.
Varshney discloses discovering network relationships between virtual machines in each group of virtual machines based on communications that initiate inside the group of virtual machines at the source site ([0022], groups of VMs 175 at active site or host 1 are recovered to a recovery site or host 2; [0037], data exchanged (IP transmissions) between VMs at the source site are monitored and recorded to be recovered at the backup site when a disaster happens, see fig. 5A, 5B, VM group including DB server and clients relationships are monitored at an active site), wherein discovering network relationships includes monitoring the communications in network traffic ([0037], automatically forming the VM groups based on the cognitive analytics, e.g., network analytics, of data exchanged (e.g., IP transmissions) between the VMs 150 at the active site.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Varshney’s teachings of backing up and recovering of relationships of VMs in a group to Bansal’s teachings. One would have been motivated to do so to expand the recovery scheme of Bansal to include VMs relationships in each group to automatically group VMs using IP exchange and for disaster recovery (Varshney, [0003], [0008]).
Bansal-Varshney does not disclose monitoring the communications at routers or sniffing the communications. 
Chang discloses monitoring the communications at routers or sniffing the communications for discovering network relationships ([0026], [0027], [0033], snooping or sniffing IGMP traffic to establish group relationships of VMs). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Chang’s teachings of sniffing communications for discovering VM network relationships to Bansal-Varshney’s teachings to establish VM network relationships at the source of Bansal-Varshney using known methods. One would have been motivated to do so because sniffing or snooping or monitoring traffic at 

For claim 11, Bansal discloses a non-transitory computer readable medium comprising computer executable instructions that, when executed, perform a method for automatically recovering a group of virtual machines a target site, the method comprising: 
in a production site that includes a plurality of groups of virtual machines (fig. 1, primary host site hosting VM groups):
discovering network relationships between virtual machines in different groups of virtual machines (fig. 1, 4, [0027], [0041], each of virtual machines (VMs) at a primary host site has a relationship, described in a data structure 400, showing its communication policies with other VMs or groups or VMs);
classifying the discovered relationships to form security vectors, wherein each virtual machine in each group of virtual machines is associated with one or more security vectors (fig. 4, [0041], vectors are combination of fields and values, fig. 4 shows for each VM, a source tag, a destination tag, a service, and an action); and 
storing the security vectors as a disaster recovery plan in a configuration database, wherein the security vectors are configured for configuring a security configuration for the groups of virtual machines when the groups of virtual machines are recovered to the target site ([0032], fig. 3B, 4, using the stored vectors for disaster recovery of VMs at the primary host site to the secondary host site); 
deploying of the backup virtual machine at the second host site is triggered by a disaster recovery of the primary host site and policies (including claimed vectors) are applied to the backup virtual machine); and
applying the security vectors to the groups of virtual machines that are being recovered, wherein the security vectors for each virtual machine identify network relationships for that virtual machine at the target site ([0032], deploying of the backup virtual machine at the second host site is triggered by a disaster recovery of the primary host site and policies (including claimed vectors) are applied to the backup virtual machine). 
Bansal does not disclose discovering network relationships between virtual machines in each group of virtual machines based on communications that initiate inside the group of virtual machines at the source site, wherein network relationships includes monitoring the communications in network traffic.
Varshney discloses discovering network relationships between virtual machines in each group of virtual machines based on communications that initiate inside the group of virtual machines at the source site ([0022], groups of VMs 175 at active site or host 1 are recovered to a recovery site or host 2; [0037], data exchanged (IP transmissions) between VMs at the source site are monitored and recorded to be recovered at the backup site when a disaster happens, see fig. 5A, 5B, VM group including DB server and clients relationships are monitored at an active site), wherein discovering network relationships includes monitoring the communications in network traffic ([0037], automatically forming the VM groups based on the cognitive analytics, e.g., network analytics, of data exchanged (e.g., IP transmissions) between the VMs 150 at the active site.)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Varshney’s teachings of backing up and recovering of relationships of VMs in a group to Bansal’s teachings. One would have been motivated to do so to expand the recovery scheme of Bansal to include VMs relationships in each group to automatically group VMs using IP exchange and for disaster recovery (Varshney, [0003], [0008]).
Bansal-Varshney does not disclose monitoring the communications at routers or sniffing the communications. 
Chang discloses monitoring the communications at routers or sniffing the communications for discovering network relationships ([0026], [0027], [0033], snooping or sniffing IGMP traffic to establish group relationships of VMs). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Chang’s teachings of sniffing communications for discovering VM network relationships to Bansal-Varshney’s teachings to establish VM network relationships at the source of Bansal-Varshney using known methods. One would have been motivated to do so because sniffing or snooping or monitoring traffic at routers, switches, or any intermediate devices were well-known methods that would produce predictable results to establish or monitor network traffic.

For claims 2, 12, Bansal discloses discovering the network relationships by analyzing the network traffic inside each of the groups of virtual machines at the source analyzing source, destination of VM services at the primary host site).

For claims 5, 15, Bansal discloses updating the disaster recovery plan when changes in the virtual machines operating at the source site are detected (fig. 2, 3A, 3B, 4, any new VM configuration at the primary site is updated to the data structure/vectors at the sync service).

For claims 6, 16, Bansal discloses generating a disaster recovery plan for a plurality of security groups, wherein the virtual machines in the plurality of security groups are related (fig. 1, [0032], disaster recovery for VM groups at the primary host site to the secondary host site).

For claims 9, 19, Bansal discloses performing a disaster recovery by implementing the disaster recovery plan ([0032]).

For claims 10, 20, Bansal discloses the disaster recovery plan includes recovering the virtual machines to the target site ([0032]).

Claim(s) 3, 4, 7, 8, 13, 14, 17, 18 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bansal-Varshney-Chang in view of Deng et al. (US 2016/0239392, “Deng”).

identifying source, destination for each VM).
Bansal-Varshney-Chang does not disclose determining, for each connection to each of the virtual machines, an IP address of an initiating virtual machine and a port, wherein each security vector identifies the virtual machine and the port.
Deng discloses determining, for each connection to each of the virtual machines, an IP address of an initiating virtual machine and a port, wherein the each security vector identifies the virtual machine and the port ([0088]-[0089], disaster recovery information for VMs include IP addresses and ports). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Deng’s teachings of VM configuration relating to port information to Bansal-Varshney-Chang’s teachings. One would have been motivated to do so to expand the policies of Bansal to include policies related to ports.

For claims 4, 14, Bansal-Varshney-Chang-Deng discloses presenting the disaster recovery plan in a user interface for confirmation or adjustment by a user (Bansal, [0015], [0032], [0041], the policies (or security vectors) of fig. 4 is adjustable by an administrator, inherently via a user interface).


Bansal-Varshney-Chang does not discloses generating a private network at the target site, wherein virtual machines are recovered to the private network.
Deng discloses generating a private network at the target site, wherein virtual machines are recovered to the private network ([0036], [0053], abstract, recovery of virtual private networks at recovered site)
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Deng’s teachings of private network disaster recovery to Bansal-Varshney-Chang’s teachings of recovering a plurality of groups of virtual machines at a target site. One would have been motivated to do so to expand the disaster recovery scheme of Bansal to include private networks as a known type of virtual networks.

For claims 8, 18, Bansal-Varshney-Chang does not disclose assigning IP addresses to the virtual machines in the private network at the target site that are the same as the IP addresses of the corresponding virtual machines at the source site.
Deng discloses assigning IP addresses to the virtual machines in the private network at the target site that are the same as the IP addresses of the corresponding virtual machines at the source site ([0083], VM’s recovered IP address is the same as the original).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Deng’s teachings of recovering IP address to Bansal-

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hieu Hoang whose telephone number is 571-270-1253. The examiner can normally be reached on Monday-Friday, 9 a.m. to 6 p.m., EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEU T HOANG/Primary Examiner, Art Unit 2452